Weinstein, J.,
dissents and votes to affirm the judgment appealed from, with the following memorandum: Contrary to the position taken by my colleagues, I am of the view that while a detailed identification charge may have been desirable, the court’s charge in the instant case, viewed in its entirety, sufficiently complied with the mandates of People v Whalen (59 NY2d 273). In People v Whalen (supra) the Court of Appeals held that it was not error for the court to refuse a *737defendant’s request for an expansive charge concerning identification testimony which would emphasize that such evidence is always suspect and deserving of close scrutiny where the minimal charge given by the court was technically correct. While noting that the better practice is to grant a defendant’s request and render an expanded charge where identification is in controversy, the court specifically ruled that "[a] judge who gives a general instruction on weighing witnesses’ credibility and who states that identification must be proven beyond a reasonable doubt has made an accurate statement of the law. No cognizable prejudice accrues to any party” (People v Whalen, supra, at 279).
A review of the record undeniably reveals that the trial court did in fact provide the jurors with ample instructions on weighing the witnesses’ credibility. By way of a general instruction, the court charged as follows:
"In determining what evidence you will accept as the judges of the facts, you must make your own evaluation of the testimony given by each of the five witnesses who testified here during the course of this trial and you must determine the weight that you choose to give to any witness’s testimony.
"Now, in arriving at your verdict, jurors, you may consider that the testimony of any witness may fail to conform to the facts as they occurred here in Queens County on or about August 6, 1984, for several reasons”.
More specifically, the trial court embarked on an extensive discussion of the tests to be applied:
"Now, the same tests you’ve been using all your lives, the same god-given common sense you’ve been using all your lives, are the same tests that you’re going to use in your deliberations in this case in order to determine the credibility of each of the five witnesses who testified here before you.
"For example, when you discuss among yourselves the testimony of the witnesses—the first witness called by Ms. Howard, Peter Moustakos; the second witness called by Ms. Howard, George Moustakos; the third witness called by Ms. Howard, Police Officer Robert Murray of Highway 3; the fourth witness called by Ms. Howard, Police Officer William Landy of the 114th Precinct; and the fifth and last witness called by Ms. Howard, Marinos Néstores—When you go over the testimony of those five witnesses, both the answers they gave on direct examination and on cross-examination, where Mr. Welkes cross-examined them, you have the right in the search for the truth to consider whether those witnesses were *738forthright, reasonable and candid in their individual testimony, or you may, in your search for the truth, consider the interest or lack of interest of any witness, in the outcome of the case.
"You may consider in your search for the truth a motive any witness would have to come to this courtroom and not tell the truth. Or you may consider the motive anyone would have to come to this courtroom and tell the truth. You may consider the bias and prejudice of anyone in your search for the truth. You may consider the appearance of the witness or witnesses as they sat before you and testified. You may consider the demeanor, the manner in which any witness gave his testimony from the witness stand under oath both on direct examination and on cross-examination. You may consider the opportunity that any witness had to observe the fact about which he testified to in your search for the truth. You may consider the probability or improbability of any witness’s testimony when viewed in light of all of the other evidence in the case in your search for the truth. Those are all what we call common sense factors, jurors, that may be taken into your consideration in determining the weight, if any, that you will assign to any witness’s testimony who testified here during the course of the trial of this indictment.
"Now, ladies and gentlemen of the jury, if you determine during the course of your deliberation that any witness willfully testified falsely as to any material fact in the case, the law permits you, the jury, to disregard completely the entire testimony of such a witness upon the principle that a witness who testifies falsely about one material fact in the case is quite likely to testify falsely about everything in the case.
"However, you are not required to consider such a witness as totally unworthy of belief. You may accept so much of his testimony that you feel is credible, and truthful, and believable, and, disregard and reject that portion which you feel is false”.
By any fair and rational standard, the cited segments of the charge provide a correct and comprehensive instruction to the jury on the subject of weighing witnesses’ credibility. With respect to the second prong of the Whalen test, the charge, when viewed as a whole as opposed to considering isolated passages extracted therefrom (see, People v Canty, 60 NY2d 830; People v Payne, 111 AD2d 938), put the jurors on notice that the defendant’s identification was one of the elements which the prosecution was required to prove beyond a reason*739able doubt. The court accomplished this not in a separate general identification charge but, rather, in the course of its charge regarding the specific elements of both crimes for which the defendant was being tried. By repeatedly conveying to the jurors that it was with respect to "the defendant, Ricardo Ramirez”, that each element of the crimes had to be proven by the prosecution beyond a reasonable doubt, the trial court concomitantly conveyed to the jurors that the identification of the defendant as the perpetrator was required to be so proven as well.
The record reveals that the trial court delivered extensive instructions emphasizing the presumption of innocence, the prosecution’s burden to prove every element of the crimes charged beyond a reasonable doubt and the general factors relevant to an evaluation of the credibility of witnesses. In contrast to the instant case, many of the cases in which this court has held that the Trial Judge committed reversible error by failing to deliver detailed instructions regarding the specific factors relevant to an evaluation of the accuracy of eyewitness identification testimony involved situations where the defendant’s guilt was based exclusively upon eyewitness identification testimony countered by an alibi defense (see, People v Clarke, 108 AD2d 819; People v Jones, 108 AD2d 824; People v Knowell, 94 AD2d 255; People v Gardner, 59 AD2d 913). The instant case is readily distinguishable in that, despite the fact that the prosecution relied primarily upon the testimony of the complaining witness identifying the defendant as one of the perpetrators, there was no alibi defense proffered. Rather, the record contains strong circumstantial evidence linking the defendant to the burglary, i.e., the facts that he was observed by one of the pursuers emerging from a backyard, that he initially failed to respond to the police directive to stop, that he mumbled incoherently when asked what he was doing in the area, and that he was apprehended in the general vicinity of the burglary minutes after its occurrence, at which time he was wearing a red shirt reasonably fitting the description given by the three eyewitnesses who pursued him. In such cases, the failure of the trial court to deliver a detailed identification charge should not be found to constitute reversible error (see, People v Smith, 100 AD2d 857).
Contrary to the inferences drawn by the majority, no indication of mistaken identification was presented on the record. Notwithstanding his inability to recall, at the time of trial, the precise design imprinted on the red shirt which the defendant had been wearing, the complainant’s positive identi*740fication of the defendant emanated from his clear recollection of the defendant’s face from his brief encounter with him at the scene of the burglary. In fact, the complainant was able to identify a photograph of the defendant based solely upon his recollection of the latter’s facial features apart from the ever-present red shirt. Absent the sine qua non of an alibi defense and given the strong circumstantial evidence linking the defendant to the burglary, a detailed identification charge in this case was unnecessary and its absence in no way deprived the defendant of a fair trial (see, People v Smith, supra).
Contrary to defendant’s claim, the hearing court did not err in denying that branch of his motion which was to suppress the identification testimony. The showup, which occurred at the police precinct shortly after the crime, was neither unnecessarily suggestive nor conducive to irreparable mistaken identification (see, People v Smith, 38 NY2d 882; People v Logan, 25 NY2d 184, cert denied 396 US 1020; People v Brnja, 70 AD2d 17, affd 50 NY2d 366; People v Digiosaffatte, 63 AD2d 703). Therefore, the hearing court properly refused to suppress the out-of-court identification. Moreover, the hearing court properly found that there was an independent basis for the complainant’s in-court identification of the defendant as one of the intruders based on his on-the-scene observation of the defendant’s face for several seconds before fleeing for help (see, Neil v Biggers, 409 US 188, 199-200; People v Burwell, 26 NY2d 331, 336, on remand sub nom. People v McMoore, 37 AD2d 962; People v Washington, 111 AD2d 418; People v Graham, 67 AD2d 172).
Inasmuch as the defendant’s remaining arguments are totally baseless, I vote to affirm the judgment of conviction.